O’Neill, C. J.,
dissenting. When land within 300 feet of the certified' center line of a state highway is being acquired by appropriation by the state fof highway use, the' value of that land is its worth'for the use for which it is zoned:
The controlling law in the instant case, in my Opinion, is stated in R. C. 5511.01. That statute establishes the public policy of this state to be that once the Director of Transportation, after public notice and hearing, has certified-the center line of a proposed new highway or a change in an existing highway, with regard to the land located 300 feet on either side of the center line of the proposed highway, there *154shall be no zoning change or subdivision plat change, or granting of a permit for land use, or the erection, alteration or moving of a building, for 120 days to give the director time to acquire any of that land needed for the construction of the highway by purchase or gift or by initiating proceedings to appropriate.
One result of the policy established by R. C. 5511.01 is to prohibit the land within 300 feet of the certified center line of a state highway which is to be acquired for highway purposes from being increased, or diminished in value by changes with regard to its use or condition after the public, including the landowner, has been made aware that the land is to be acquired.
: There is no reason for the General Assembly to prohibit a zoning change during this period of time except for the purpose of requiring such land to be valued at its worth for the use for which it is lawfully zoned at the time of the take. The holding of the majority that the value of the land located 300 feet on either side of the certified highway center line is its “worth generally for any and all uses for which it might be suitable, including the most valuable uses to which it can reasonably and practically be adapted,” rather than its worth for its zoned use, renders meaningless the provisions of R. C. 5511.01 which prohibit a zoning change for 120 days after the certification of the center line to give the director time to initiate appropriation proceedings.
The majority opinion relies upon the rule stated in the third paragraph of the syllabus of Sowers, Supt., v. Schaeffer (1951), 155 Ohio St. 454, 99 N. E. 2d 313. The difficulty with that position is that R. C. 5511.01 was amended, effective November 14,1967. The rule in Sowers, supra, decided in 1951, is no longer controlling as to zoning since the 1967 amendment. The conclusion of the majority ignores the provisions of R. C. 5511.01.